Citation Nr: 1026786	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include as secondary to service-connected left ankle condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to October 1992.

This matter is before the Board of Veteran's Affairs (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, 
which denied the above claim.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.  During the hearing the Veteran submitted 
additional evidence along with a waiver of initial consideration 
of the evidence by the agency of original jurisdiction.  
38 C.F.R. §§ 20.800, 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran contends that he currently has a left knee disability 
that is etiologically related to and aggravated by his service-
connected left ankle condition.  During his May 2010 hearing, he 
asserted that he injured his left ankle during basic training in 
1990, and that he began having problems with his left knee in 
2003.  Eventually, the ankle disability created instability in 
his knee, which finally gave out.  In October 2006, he underwent 
surgery on his left knee and had a donor tendon implanted.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran underwent a VA joints examination in August 2005.  
The examiner concluded that the Veteran's left knee disorder was 
not caused by or a result of his ankle instability.  The examiner 
did not, however, opine as to whether the left ankle condition 
aggravated the left knee disorder beyond the natural progression 
of the disorder.

Additionally, a VA outpatient treatment record dated in September 
2006 shows that the Veteran provided a history of twisting his 
knee due to his left ankle disability.

As such, the Board finds that an additional opinion must be 
obtained, addressing whether any currently diagnosed left knee 
disorder is due to the Veteran's service-connected left ankle 
condition, to include whether the left ankle condition aggravates 
the left knee disorder beyond the natural progression of the 
disorder.   Assistance by VA includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination.  The claims file and a copy of 
this Remand must be made available to and be 
reviewed by the examiner in conjunction with 
conducting the examination.  The examination 
report must be annotated that the claims file 
was in fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner is requested to opine whether 
any currently diagnosed left knee disorder 
was either (a) caused by or (b) is aggravated 
(i.e., permanently worsened) by the Veteran's 
service-connected left ankle condition.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.  It 
is requested that the examiner discuss the 
prior medical evidence in detail.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


